DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4, 6-11, 13-15 are allowed.

Applicant's arguments filed on 04/05/2022 are persuasive.
The following is an examiner’s statement of reasons for allowance:

Regarding claim 1. the prior art fails to teach or reasonably suggest an electronic device comprising each first distance value of the plurality of first distance values representing a first distance between a corresponding one of the plurality of output devices and a first object at a first position; a second distance between a corresponding one of the plurality of output devices and the first object at the second position; each third distance value of the plurality of third distance values representing a third distance between a corresponding one of the plurality of output devices and a second object at a third position; wherein the second object is different from the first object, and wherein the light output through the at least one second output device is output towards the first object and the light output through the at least one third device is output towards the second object”, in combination with the other limitations of the claim.

Dependent claims 2-4, 6-8, 13-14 are allowed by virtue of its dependency.

Regarding claim 9, the prior art fails to teach or reasonably suggest a method for an electronic device comprising “each first distance value of the plurality of first distance values representing a first distance between a corresponding one of the plurality of output devices and the first object at a first position; each second distance value of the plurality of second distance values representing a second distance between a corresponding one of the plurality of output devices and the first object at a second position different from the first position, based on in response to a change in a position of the first object from the first position to the second position; each third distance value of the plurality of third distance values representing a third distance between a corresponding one of the plurality of output devices and a second object at a third position; and outputting light through at least one third output device selected from among the plurality of output devices, based on at least one third distance value belonging to values in a third specified range among the plurality of third distance values, while light is output through the at least one second output device, wherein the second object is different from the first object, and wherein the light output through the at least one second output device is output towards the first object and the light output through the at least one third device is output towards the second object”, in combination with the other limitations of the claim. 
Dependent claims 10-11, 15 are allowed by virtue of its dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M KAISER whose telephone number is (571)272-9612. The examiner can normally be reached M-F 9 a.m.-6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED M KAISER/Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831